DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
All pending claims 1-5, 8, 9, 12 and 13 not withdrawn filed November 4, 2022 are examined in this final office action necessitated by amendment. Claims 6, 7, 10 and 11 are withdrawn.
Response to Arguments
35 UCS 103
Applicant’s arguments, see remarks filed November 4, 2022 with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Nakao-Livesay are withdrawn in favor of Reisman. All arguments are hinged on Nakao-Livesay and are rendered moot.
35 UCS 101
Rejection under 35 USC 101 is withdrawn in light of amendments to independent claims that add significantly more to the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8 and 9 are rejected under 35 USC 102(a)(1) as being anticipated by Reisman, US 7406436.
Reisman teaches all the limitations of claims 1, 2, 4, 8 and 9. In Reisman see at least:    (underlined art text is for emphasis)
Regarding claim 8: (Currently Amended) An information processing method comprising:
acquiring, using processing circuitry, equipment data and equipment buyer data, 
the equipment data including information on a function included in equipment and performance of the equipment, and
(Reisman: D14: col. 5, lines 24-42) "Operational data" as used herein refers to actual operating statistics related to a product or service. Such operating statistics will vary based on the item involved. In the case of an automobile, for example, "operational data" may refer to a maintenance history of the vehicle, i.e. the number of times the vehicle was repaired in a given period of time, and the types of repairs involved, as well as usage history, i.e. the mileage, average speeds, and fuel economy, as well as data relating to cost of ownership, i.e. gas mileage, repair costs, and insurance costs. Operational data may be submitted periodically by a consumer or may be submitted by a smart device which is programmed to report its operational capacity at predetermined intervals. Operational data can also be understood to be an objective counterpart to subjective rating data, and the term rating data may at times be used to refer generically to both kinds of post-sale market data. In either case, submission by a consumer is meant to include submission by a software agent operating on behalf of the consumer.
the equipment buyer data including information on an effect of the equipment obtained for an equipment buyer having already purchased the equipment, information on a use environment of the purchased equipment, and information on the purchased equipment; 
(Reisman: D15: col. 5, lines 43-49) "Utility" as used herein refers to a consumer's perception of the usefulness of an item. The numerical values associated with utility may not have any quantifiable units associated therewith, although a dollar or other monetary-denominated scale may also be useful. However, it should be readily understood that utility can be successfully approximated through a ratings scale, as described herein. 
(Reisman: D47: col. 12, lines 1-18) Referring now to FIG. 3, an exemplary individual post-sale market data database 300 is provided to receive post-sale market data which is submitted to the third party aggregator server 14 by the plurality consumers through consumer terminals 12 in accordance with the exemplary processes described below with respect to FIGS. 5-7. Although the system described herein may be useful for any item available in the marketplace, the exemplary individual post-sale market data database 300 described herein will be described for an embodiment where the item is an automobile. In such an embodiment, the exemplary individual post-sale market data database 300 may include a consumer identifier field 302, an item type identifier field 304, an item unit identifier field 305, a post-sale market data field 306, a time/date field 308, a trust data field 310, and a next scheduled submission field 312. It is to be understood that these fields may be re-arranged, deleted, or altered in any manner to accommodate other products or services.
(Reisman: D149: col. 37, line 50-col. 38, line 14) Operational Data Performance/Duty Cycle Timestamp Miles (total, since last report) Speed (average, max, 90%-ile) Acceleration intensity/frequency indexes Fuel parameters (octane, flow rate, temperature, etc.) Other engine computer load/performance indexes ABS/traction control/Braking intensity/frequency indexes Driving condition parameters (temp., hills, stop/go) Cornering intensity/frequency indexes MPG Trip length indexes (short/long, frequent/infrequent) Engine hot/cold index Improper operation data (delayed maintenance/ excess load) Other available data (on summarized/reduced basis) Maintenance Data Timestamp Scheduled maintenance triggers and completions Warning and failure event data Repair action details (work done, components replaced, consumables, developing problems, certification level) Accident/damage reports Cost of Ownership Data Timestamp Cost category (lube, tune-up, tires, etc.) Cost element (consumables, parts, labor) Cost amount Linkage to performance of maintenance events. Please note: “Driving conditions (temp, hills, stop/go)” describe an environment.
generating, using the processing circuitry, information on an effect to be provided to a potential equipment buyer based on the information on the effect and the information on the use environment of the purchased equipment in correlation to each other that are included in the equipment buyer data, and based on  information on an environment in which the potential equipment buyer anticipates using under consideration equipment corresponding to the purchased equipment, the equipment buyer data being acquired from the equipment buyer having already purchased equipment with a desired function and performance desired by the potential equipment buyer who is considering purchasing the under consideration equipment; and 
(Reisman: D91: col. 21, lines 46-67) Use of operational data represents an additional source of information for purchasers that can also be integrated into the shopping bot. This can be used as additional and supplementary data in multi-attribute preference analysis. Typically such analysis and DSS tools rely on pre-sale specifications provided by manufacturers, which may or may not apply to realistic situations, and may not be achieved because of quality or other factors. Post-sale operational data can avoid those limitations. A more advanced example of the use of such data might be in a simulator for a new car purchaser. Such a simulator might gather information from the consumer on his driving habits and preferences, and then select operational experience data for a proposed purchase from a matching subset of consumers in order to extrapolate how that car would be expected to behave under the conditions specified. Where data is limited because of a new car model change, this might weight both data on the current model, and on prior models expected to behave similarly. Consumers with different personal characteristics would thus obtain a simulation of prospective usage that corresponds to their characteristics and is based on a review of the actual operational data relevant to those characteristics. Please note: “Conditions specified” relate to environment.
(Reisman: D92: col. 22, lines 1-6) Operational data from the purchaser's own autos could be used to automatically create a driver profile, to be used instead of or in addition to the purchaser's self-description. Such simulations may address handling and driving performance as well as maintenance and reliability, based on actual data that characterize the consumer. Please note: Purchaser’s self-description is evidence of anticipation.
outputting, using the processing circuitry, the generated information on the effect to be provided to the potential equipment buyer to an electronic terminal of the potential equipment buyer for the potential equipment buyer to determine whether to purchase the under consideration equipment, wherein the generating information on the effect to be provided to the potential equipment buyer includes converting by calculation the information on the effect based on the information on the use environment of the equipment included in the equipment buyer data in relation to the environment in which the potential equipment buyer anticipates using the under consideration equipment. 
(Reisman: D91: col. 21, lines 51-67) A more advanced example of the use of such data might be in a simulator for a new car purchaser. Such a simulator might gather information from the consumer on his driving habits and preferences, and then select operational experience data for a proposed purchase from a matching subset of consumers in order to extrapolate how that car would be expected to behave under the conditions specified. Where data is limited because of a new car model change, this might weight both data on the current model, and on prior models expected to behave similarly. Consumers with different personal characteristics would thus obtain a simulation of prospective usage that corresponds to their characteristics and is based on a review of the actual operational data relevant to those characteristics. Please note: Obtaining a simulation is outputting a simulation.
Regarding independent claims 1 and 9: Rejections are based upon the disclosures applied to claim 8, see at least Fig. 2 regarding processor 20, memory 22, I/O 26 and database 28; col. 9, line 41-col. 11, line 67.
Regarding claim 2: Rejection is based upon the disclosures applied to claim 1 and as further disclosed by Reisman: (Reisman: D20: col. 6, lines 35-40) "Analysis" and "data mining" as used herein are broadly interchangeable. Both are meant to address the processes of selecting, filtering, cleaning, transforming, and normalizing raw data, database searching, processing, and associated data feed handling, and the various mathematical, statistical, visualization, and presentation methods used to enable users to control how they process and draw inferences from such data.
Regarding claim 4: Rejection is based upon the disclosures applied to claim 1 and as further disclosed by Resiman. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 5, 12 and 13 are rejected under 35 USC 103 as being unpatentable over Reisman, US 7406436, as applied to claims 2 and  4, further in view of Zakaria, US 2002/0184135.
Regarding claim 3: Rejection is based upon the disclosures applied to claim 2 by Reisman and further upon the combination of Reisman-Zakaria. Although Reisman does not expressly mention contingencies for situations where an exact match cannot be found, Zakaria on the other hand would have taught Reisman such techniques.
In Zakaria see at least:
[Zakaria: 0022] The equipment matching engine 38 uses the buyer's search criteria to search the used equipment brokering database 40. The equipment matching engine 38 not only returns exact matches (if they exist) based upon the buyer's search criteria, but also candidate matches that, while they do not exactly match the buyer's search criteria, may still form the basis of a transaction due to value being added by the value adding module 42.
[Zakaria: 0044] At process block 168, the equipment matching engine attempts to identify exact matches based upon the equipment search criteria. At process block 170, the equipment matching engine also attempts to identify near matching equipment that may not exactly match the buyer's search criteria. Process block 170 identifies near matching equipment by determining what equipment data entries in the database might be used as a basis for the transaction if additional value were provided by a third party to the transaction (it is noted that the database has at least one data entry for a listed piece of equipment). This processing is shown on FIG. 9 at process block 174.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Zakaria, which search for exact equipment matches if they exist and also near matches, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Zakaria to the teachings of Reisman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 5: Rejection is based upon the teachings and rationale applied to claim 4 and further upon the combination of Reisman-Zakaria regarding higher effect. In Reisman-Zakaria, see [Zakaria: 0027 – equipment upgrade].
Regarding claim 12: Rejection is based upon the teachings and rationale applied to claim 3.
Regarding claim 13: Rejection is based upon the teachings and rationale applied to claim 12 and further upon the combination of Reisman-Zakaria regarding higher effect. In Reisman-Zakaria, see [Zakaria: 0027 – equipment upgrade].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 11, 2022